
EXHIBIT 10.31
 
Fourth Addendum to the Technology License Agreement


between


The Research Foundation of State University of New York
for and on behalf of University at Buffalo


and


Donald D. Hickey, M.D.


and


 Clas E. Lundgren, M.D., Ph.D.


and


Scivanta Medical Corporation


This Fourth Addendum (this “Fourth Addendum”) to the Technology License
Agreement (as such term is defined below), entered into as of the 29th day of
October, 2009 (the “Fourth Addendum Effective Date”), is by and among The
Research Foundation of State University of New York, for and on behalf of
University at Buffalo, a non-profit corporation organized and existing under the
laws of the State of New York (the “Foundation”), Donald D. Hickey, M.D.
(“Hickey”) and Clas E. Lundgren, M.D., Ph.D. (a/k/a Claes Lundgren and
referenced herein as “Lundgren”) and Scivanta Medical Corporation (formerly
Medi-Hut Co., Inc.), a corporation duly organized under the laws of the State of
Nevada, and having its principal place of business at 215 Morris Avenue, Spring
Lake, New Jersey 07762 (“Licensee”).  Foundation, Hickey and Lundgren will be
collectively referenced herein as “Licensor.”  Capitalized terms used herein,
but not otherwise defined herein, shall have such meanings as given to such
terms in the Technology License Agreement.
 
WHEREAS, Licensor and Licensee entered into an exclusive Technology License
Agreement on November 10, 2006, as amended on each of June 29, 2007, October 24,
2008 and January 6, 2009 (the “Technology License Agreement”), to facilitate the
development and commercialization of certain technology owned by Licensor so
that this technology may be utilized to the fullest extent for the benefit of
Licensee, Licensor, the inventor(s) and the public; and
 
WHEREAS, Licensor and Licensee desire to modify the aforementioned Technology
License Agreement for the mutual benefit of both parties;
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties agree as follows:
 
1.  
The modifications of the Technology License Agreement herein will be effective
as of the Fourth Addendum Effective Date and will remain in effect for the
duration of the Technology License Agreement unless further modified in writing
by the parties hereto.

 
 
 

--------------------------------------------------------------------------------

 
 
2.  
In consideration for Licensor’s agreement to the terms of this Fourth Addendum,
Section 1.16 will be deleted in its entirety and replaced with the following:



 
1.16
“Term” means the period of time beginning on the Effective Date and ending on
the later of (i) the expiration date of the last to expire Patent Right, or (ii)
thirteen (13) years from the sale of the first Licensed Product on a country by
country basis.

 
3.  
Section 3.10 Cash Payment will be deleted in its entirety and replaced with the
following:




 
3.10           Cash Payment. Licensee will pay Hickey a cash payment of $50,000
on or before February 28, 2010.  Licensee will pay Hickey a second cash payment
of $108,438 on or before the date that is thirty (30) days after the first
commercial sale of a Licensed Product by the Licensee.  If the Licensee fails to
make the second payment pursuant to this Section 3.10 on or before the due date,
then interest shall accrue on any outstanding balance at a rate that is equal to
the lesser of the maximum rate allowed by law or 1.5% per month, but in any case
each cash payment and any accrued interest must be paid in full no later than
October 31, 2010.

 
4.  
Section 4.2(b) will be deleted in its entirety and replaced with the following:



 
(b)
On or before February 28, 2010, Licensee will commence a clinical trial in the
U.S.

 
5.  
Section 4.2(c) will be deleted in its entirety and replaced with the following:



 
(c)
On or before July 31, 2010, Licensee will:

 
i.  
make application for 510(k) pre-market notification with the FDA for approval to
market the Licensed Product in the U.S. and take the equivalent action within
the EU;

 
ii.  
make contact with and engage in an initial meeting with the governing agencies
in Japan, India and China to seek guidance on obtaining approval to market the
Licensed Product in each of said countries; and

 
iii.  
negotiate a manufacturing contract for the production of the Licensed Product to
be marketed commercially.

 
6.  
Section 4.2(d) will be deleted in its entirety and replaced with the following:



 
(d)
On or before November 30, 2010, Licensee will:

 
i.  
gain approval to market the Licensed Product in the U.S.  However, this deadline
will be extended for any time in which the application for 510(k) pre-market
notification has been filed with the FDA and is under review;

 
ii.  
be capable of manufacturing, or having manufactured, commercial versions of the
Licensed Product for sale;

 
 
2

--------------------------------------------------------------------------------

 
 
iii.  
have developed a sales force or distribution capability in the U.S. for the
Licensed Product, either internally or per a third party service or
distributor.  For the EU, the Licensee shall have an additional four (4) months
to meet this milestone; and

 
iv.  
have established a service capability, either internally or per a third party
service or distributor, to provide customer service for the Licensed Product in
each jurisdiction in which the Licensed Product is approved by the appropriate
governing authority to be marketed.



7.  
Section 4.2(e) will be added as follows:



 
(e)
Within eighteen (18) months from the date the Licensed Product is approved by
the FDA for marketing in the U.S., Licensee will, on its own or through a
Sublicensee, file for approval to market the Licensed Product in Japan, India
and China.

 
8.  
Section 4.3 will be added as follows:



 
4.3
The Foundation (on behalf of the Licensors) will have the right to request a
monthly teleconference meeting with the Licensee, including as appropriate
representatives from each of the catheter, software, hardware and clinical trial
vendors involved in the development and testing of Licensed Products, to brief
the Licensors on the status of product development and related clinical trials
for the Licensed Product.  The meetings will be conducted via teleconference,
however, the Foundation will have the right to request that up to six (6) of
these monthly meetings be held in-person in Buffalo, New York.  Prior to any
in-person meeting being held, a mutually agreeable agenda will be developed by
the Foundation (on behalf of the Licensors) and the Licensee as well as a list
of participants required to attend the meeting in-person.  The first in-person
meeting will be held within one month of the Licensee closing on its current
round of financing.  This right of the Licensors will expire upon the Licensee’s
submission of an application for approval of the Licensed Product to the FDA
that contains the contractility feature of the device or upon the Licensee’s
determination that the contractility feature is not commercially reasonable.
 
In the event that the Licensee determines that the contractility feature of the
Licensed Product is not commercially reasonable, Licensee agrees to return all
rights licensed to the Licensee under the Technology License Agreement
pertaining to the contractility feature of the Licensed Product to the Licensor,
including pertinent technology, software, know-how and developments that would
allow Licensor to develop and market a device solely for the measurement of
cardiac contractility.  All details of said return of rights will be subject to
the mutual agreement of the Licensee and Licensor or in the event that no
agreement can be reached, established per the arbitration provisions of
Paragraph 17.1 of the Technology License Agreement.

 
 
3

--------------------------------------------------------------------------------

 
 
9.  
Section 4.4 will be added as follows:



 
4.4
The Foundation is granted the right to have one person observe the Licensee’s
board of directors meetings.  The person designated by the Foundation will be
subject to the approval of the Licensee, which approval will not be unreasonably
withheld.  The Licensee approves Jeffrey A. Dunbar, or his successor at the
Foundation, as the Foundation’s designee to observe the Licensee’s board
meetings.  Mr. Dunbar shall be notified of all board meetings at the same time
as other Licensee board members and will be provided the same materials for each
board meeting as the other directors of the Licensee.  This right of the
Foundation will expire upon the Licensee receiving FDA approval to market the
Licensed Product in the U.S.  Observer rights will not extend to discussions or
topics involving attorney-client privilege or matters which, in the opinion of
legal counsel for the Licensee, represent a conflict of interest between
Licensors and Licensee.

 
10.  
The third sentence of Section 9.1 will be deleted in its entirety and replaced
with the following:



Licensee will carry product liability insurance (upon market launch) and
clinical trial insurance (upon the commencement of any clinical trial) which
covers the Licensed Product having such coverage limits appropriate to the risk
involved in marketing and testing the Licensed Product and will list Foundation,
Hickey and Lundgren each as an additional named insured.
 
11.  
Other than as specifically modified in this Fourth Addendum, all other terms,
conditions and covenants of the Technology License Agreement shall remain in
full force and effect.



IN WITNESS WHEREOF, the undersigned duly authorized representatives of the
parties have executed this Fourth Addendum, effective as of the Fourth Addendum
Effective Date.
 
 
SCIVANTA MEDICAL CORPORATION
   
THE RESEARCH FOUNDATION OF
STATE UNIVERSITY OF
NEW YORK
                By:
/s/ David R. LaVance
    By:
/s/ Woodrow W. Maggard
   
David R. LaVance
     
Woodrow W. Maggard
                Title:  President and Chief Executive Officer     Title: 
Associate Vice Provost, STOR
 

 
 
 
DONALD D. HICKEY, M.D.
   
CLAS E. LUNDGREN, M.D., Ph.D.
                By:
/s/ Donald D. Hickey, M.D.  
    By:
/s/ Clas E. Lundgren, M.D., Ph.D.
   
Donald D. Hickey, M.D.  
     
Clas E. Lundgren, M.D., Ph.D.
 

 
 
4

--------------------------------------------------------------------------------

 